Citation Nr: 1022484	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-29 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 20, 2007, 
for the award of service connection for fibromyalgia 
(including fatigue and irritable bowel).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1988 to June 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2008 rating decision in which the RO awarded 
service connection and assigned an initial 40 percent rating 
for fibromyalgia (including fatigue and irritable bowel), 
effective December 20, 2007.  The Veteran later disagreed 
with the assigned effective date for the award, and perfected 
an appeal as to that matter..

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

On his October 2008 substantive appeal (via VA Form 9, Appeal 
to the Board of Veterans' Appeals), the Veteran specifically 
checked a box indicating that he wanted a Board hearing at 
the RO (Travel Board hearing).  Subsequently, in March 2009, 
the Veteran submitted correspondence entitled "Waiver of 
Regional Office Jurisdiction," in which he wrote that he 
waived RO jurisdiction over any evidence submitted in his 
appeal.  He also wrote that he desired to have his case 
"forwarded to the Board of Veteran [sic] Appeals without 
further delay."  Although the Veteran indicated that he 
wanted his case forwarded to the Board, he did not expressly 
withdraw his request for a Board hearing.  Under these 
circumstances, the Board finds that the Veteran's request for 
a Travel Board hearing remains outstanding.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Because the RO schedules Travel 
Board hearings, a remand of this matter to the RO for the 
requested hearing is warranted. 


Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
his October 2009 request.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing.  See 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

